             Case 1:20-mj-00002-APM Document 1-1 Filed 01/02/20 Page 1 of 1



                                                           STATEMENT OF FACTS

           On December 31, 2019 at approximately 22:29 hours, Washington DC Metropolitan Police department (MPD) Officers Cyphers
(Back Seat Passenger), Rowley (Driver), and Bartley (Front Seat Passenger) were working the evening tour of duty, in full police uniform,
operating a marked police car, and in the 300 block of 37th St SE as members of a Direct Patrol Unit operating under the call sign “Traffic 10.”

           Officers were in the area because it is a known location for individuals carrying firearms and firing guns on New Year’s Eve.

            While driving through the block, Officers passed by 324 37th St SE and heard a loud pop. All Officers in the car recognized the
“pop” as a sound consistent with the sound of a gunshot. Officer Rowley observed a male wearing a black jacket, who was later identified as the
Defendant Ronald Henderson, standing at the top of the walkway and saw what he believed to be a muzzle flash near him. The Defendant
Henderson turned away from the street and began walking on the walkway towards 318 37th St SE. Officers Cyphers and Bartley, having been
looking in the area after hearing the “pop,” also observed the Defendant Henderson wearing a black jacket quickly walking towards 318 37th St
SE. It was at this point that Officers Cyphers and Bartley exited the police vehicle and made their way up the stairs to the walkway in order to
make contact with the Defendant Henderson.

           Officers Cyphers and Bartley hastily began jogging to catch up with the Defendant Henderson as they observed him make a right turn
and head into the hallway in the basement of 318 37th St SE. As Officers made their way into the same hallway in the basement, they observed
the Defendant Henderson exit the building through the back door, which goes out to a driveway and then connects to 324 37th St SE. Officer
Bartley kicked the back door open, not knowing if the suspect was waiting on the other side with a gun. Officer Cyphers then exited through the
back door and observed the Defendant Henderson standing on a curb, trying to go to the rear door of 324 37th St SE. Officers Cyphers and
Bartley immediately began giving the male commands and approached him. The Defendant Henderson attempted to run to the left, and then
slipped on the curb and fell to the ground.

          Officer Cyphers began trying to handcuff Defendant Henderson, and in the process, Officer Bartley observed a silver and black in
color handgun in Defendant Henderson's waistband on the right hand side Officer Bartley proceeded to remove the gun from Defendant
Henderson's waistband and rendered the weapon safe on scene. Officer Cyphers was able to secure Defendant Henderson in handcuffs without
incident.

            The firearm recovered from Defendant Henderson was a Smith & Wesson 9mm semiautomatic weapon, Serial No. DYK9046. The
firearm contained a 15 round capacity magazine with 10 rounds of 9mm ammunition. No firearms or ammunition are manufactured in the
District of Columbia, so the firearm and ammunition travelled in interstate commerce.

           Defendant Ronald Henderson was identified by an ID on a lanyard around his neck and a DC ID card. Defendant has a date of birth
of 02/02/1985. Defendant Henderson’s information was also run through law enforcement databases, revealing that at the time he possessed the
weapon in this case, Defendant Henderson had a prior conviction in Prince George’s County, Maryland (Docket No. CT061353X) from January
10, 2007, for Assault in the First Degree, in which he received a sentence of 15 years of incarceration, with all but 8 years suspended. Because of
the sentence imposed in that case, Defendant Henderson would have known that he had been convicted of a crime punishable by more than one
year.




                                                                    ___________________________________
                                                                    OFFICER KEITH CYPHERS
                                                                    METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF JANUARY, 2020.



                                                                    ___________________________________
                                                                    AMIT P. MEHTA
                                                                    U.S. DISTRICT JUDGE
